Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 1-5, 9 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Clignet (US Patent No. 6,475,972). 
	Regarding claims 1-2, Clignet teaches a method of making a formulated synthetic detergent product, which includes: 1) forming an aqueous dispersion or emulsion of a synthetic detergent and a hydrophobic plasticiser and optionally a filler; and 2) spray drying the dispersion or emulsion to produce a particulate product including the synthetic detergent and the hydrophobic plasticiser, and, optionally, the filler (see col. 1, lines 52-58). The hydrophobic plasticisers typically have melting or softening points from ambient temperature up to about 
90oC., desirably up to 50oC, and suitable materials include fatty acids, particularly C12 to C22 fatty acids such as stearic, myristic and coconut oil; fatty acids; fatty alcohols; and waxes (see col. 4, lines 7-19). The relative proportions of the detergent and hydrophobic plasticizer are usually as follows: 55-80 wt% detergent and 20-45 wt% hydrophobic plasticizer (see col. 4, lines 28-38), and when the filler is present, the detergent and the hydrophobic plasticizer are generally within the above ranges and the filler is added as from 2 to 25 wt% (see col. 4, lines 39-43). In Example 1, Clignet teaches a method of making a synthetic detergent formulation containing the following components: 14.28 wt% Arlatone SCI (sodium cocoyl isethionate surfactant), 11.22 wt% Radiasurf 7140/3 (glycerol mono stearate hydrophobic plasticizer), 2.0 wt% Radiacid 0427 (stearic acid hydrophobic plasticiser), 1.5 wt% Talc de Luzenac filler, i.e., magnesium silicate, which is water-insoluble) and 70 wt% water (dispersion medium); and oC and dispersing the Arlatone SCI under moderate stirring until homogeneous; the Radiasurf 7140/3 and Radiacid 0427 were heated to 80oC. and added to the aqueous mix under stirring until it was homogeneously dispersed; the dispersed mix was held at 80oC. under moderate stirring until further processing by spray drying; and the resulting emulsion was spray dried, wherein the resulting powder had an average particle size of less than 200 µm and a water content of 3% (see col. 7, line 54 to col. 8, line 17). The talc (magnesium silicate) was added to the dispersion before dispersing the Arlatone SCI (see col. 5, lines 14-23).  It is noted that there is no carbonate salt in Example 1 above. Clignet, however, fails to specifically disclose the aqueous mixture having a pH of about 4.2 or less as recited in claim 1, or a pH of about 3.5 or less as recited in claim 2, wherein the magnesium silicate reacts with the monomeric organic carboxylic acid, i.e., fatty acid, e.g., stearic acid, to form silica, and wherein the process is a process for preparing a spray-dried laundry detergent particle as recited in claim 1. 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the hydrophobic plasticizer, say in Example 1, i.e., 11.22 wt% Radiasurf 7140/3 and 2.0 wt% Radiacid 0427  to only the Radiacid 0427, i.e., stearic acid, because this is one of the suitable selections of hydrophobic plasticiser as disclosed in col. 4, lines 7-16, and considering then, that the total weight percentage of the stearic acid is 13.22 wt (11.22 wt% + 2.0 wt%) in the aqueous dispersion, said amount of stearic acid would result in the aqueous dispersion having a pH within those recited, i.e., 4.2 or less, as recited in claim 1, or 3.5 or less as recited in claim 2.

	Even though Clignet does not explicitly recite preparing a spray-dried laundry detergent particle, please note that the recitation of “laundry” is merely an intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478,481 (CCPA 1951).  It is the Examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use. Considering that Clignet discloses similar ingredients and similar process steps, the process would be capable of performing the intended use, i.e. for laundry, as presently claimed.
	Regarding claims 3-5, Clignet teaches the features as discussed above. Clignet, however, fails to disclose the particle having a pH of about 6.0 or less, or 4.2 or less, or 3.5 or less, upon dissolution in de-ionized water at a concentration of about 10 wt% and a temperature of about 20oC, as recited in claims 3-5, respectively. 

	Regarding claim 9, Clignet teaches the features as discussed above. Clignet, however, fails to specifically disclose the weight ratio of the monomeric organic carboxylic acid, e.g., stearic acid, to water-insoluble magnesium silicate salt, i.e., talc, present in the aqueous mixture of at least about 1.6.
Considering that Clignet teaches from 20-45 wt% hydrophobic plasticizer, like stearic acid  (see col. 4, lines 28-38 and line 15), and  from 2 to 25 wt% filler, like talc (see col. 4, lines 25-27 and 39-43), the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the reference, for example, 20 wt% stearic acid:2 wt% talc or 10:1 or 10 (which falls within the at least about 1.6) because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).

Considering the teachings of Clignet in the modified Example 1 as discussed above, and after the talc (i.e., magnesium silicate) has reacted with the monomeric organic carboxylic acid, i.e., stearic acid, in the aqueous mixture, the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).
	Regarding claims 14-15, Clignet teaches the features as discussed above. In addition, Clignet teaches that the detergent material in particulate form, which was prepared by spray-drying, has a weight average particle size of from 150 to 1200 µm (see col. 1, line 52 to col. 2, line 4). Clignet, however, fails to disclose the bulk density of the spray-dried detergent particle as recited in claim 14, and the weight average particle size of from about 300 micrometers to about 600 micrometers as recited in claim 15. 
prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).
With respect to the bulk density of the spray-dried detergent particles, even though Clignet is silent as to the bulk density of the spray-dried detergent particles, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reasonably expect the spray-dried detergent particles of Clignet to be within those recited because similar ingredients having overlapping proportions and similar process steps have been utilized, hence, would have similar properties, and the spray-dried detergent particles have overlapping weight average particle sizes, hence, the bulk density of the spray-dried detergent particles would also have a bulk density which overlaps those recited. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Clignet as applied to claims 1-5, 9 and 13-15 above, and further in view of Glenn, Jr. et al. (US 2010/0298188), hereinafter “Glenn, Jr.”
Clignet teaches the features as discussed above. In addition, Clignet teaches that the synthetic detergent is an anionic surfactant which includes alkyl sulphates, such as ammonium lauryl sulphate or sodium lauryl sulphate (see col. 2, lines 13-28). 
Glenn, Jr., an analogous art, teaches the equivalency of ammonium lauryl sulfate or sodium lauryl sulfate with sodium dodecyl benzene sulfonate as anionic surfactants (see paragraph [0094]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the ammonium lauryl sulfate or sodium lauryl sulfate of Clignet with sodium dodecyl benzene sulfonate because the substitution of art recognized equivalents as shown by Glenn, Jr. is within the level of ordinary skill in the art. In addition, the substitution of one anionic surfactant for another is likely to be obvious when it does no more than yield predictable results.
		
Claims 1-9 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kohlus et al. (US Patent No. 6,369,020), hereinafter “Kohlus” in view of Somerville Roberts (US 2011/0263473).
	Regarding claim 1-2, 6-7, Kohlus teaches a process for the preparation of a granular laundry detergent component which comprises the steps of: (i) mixing  heat-sensitive surfactant in aqueous paste form, a water-insoluble silica or silicate carrier material in a high- or oC (see col. 4, line 59 to col. 5, line 3, abstract col. ), even though the drying temperature may be higher, especially in the early stages of drying when evaporative cooling operates to keep the granule temperature at the wet bulb temperature (see col. 4, lines 13-18; 51-56). The silica or silicate carrier material is preferably selected from silicas, magnesium silicate, calcium silicate, and amorphous alkali metal aluminosilicates (see col. 2, lines 62-64), and one of the preferred structurant is citric acid (see col. 3, lines 54 to 59), which is a monomeric organic polycarboxylic acid. In Example 3, Kohlus teaches a granular detergent component which was prepared by mixing 70% AES paste (alkyl ether sulphate paste) with solid carrier, Sorbosil TC 15 (silica) for 10 seconds in a mixer, subsequently, structurant solution, i.e., 50% citric acid solution, was added and granulation was carried out, and the resulting granular products were dried in a fluidised bed (see col. 10, line 9-65). Please note that there is no carbonate salt in Example 3. Kohlus, however, fails to disclose the aqueous mixture having a pH of about 4.2 or less as recited in claim 1, or a pH of about 3.5 or less as recited in claim 2, wherein the carrier is magnesium silicate, say in Example 3, wherein the magnesium silicate reacts with the monomeric organic polycarboxylic acid, i.e., citric acid, to form silica, and wherein the aqueous mixture is spray-dried as recited in claim 1. 
	Somerville Roberts, an analogous art, teaches the equivalency of a fluidised bed with a spray-drying tower as a drying equipment for drying aqueous mixture (see paragraph [0036]). 

	It would also have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted silica carrier in Example 3 with magnesium silicate carrier because the substitution of art recognized equivalents as shown by Kohlus in col. 2, lines 62-64 is within the level of ordinary skill in the art. In addition, the substitution of one carrier material for another is likely to be obvious when it does no more than yield predictable results. Hence, there is also a reasonable expectation that the water-insoluble magnesium silicate would have reacted with the monomeric organic poly carboxylic acid, i.e., citric acid, to form silica because the same reactants in similar aqueous solution have been utilized, hence, would behave similarly. 
	It would also have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the fluidised bed of Kohlus with spray-drying tower because the substitution of art recognized equivalents as shown by Somerville Roberts is within the level of ordinary skill in the art. In addition, the substitution of one drying equipment for another is likely to be obvious when it does no more than yield predictable results.
	Regarding claims 3-5, Kohlus and Somerville Roberts teach the features as discussed above. Kohlus and Somerville Roberts, however, fail to disclose the particle having a pH of about 6.0 or less, or 4.2 or less, or 3.5 or less, upon dissolution in de-ionized water at a oC, as recited in claims 3-5, respectively. 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reasonably expect the resulting spray-dried particles of  Kohlus and Somerville Roberts such as those particles as modified in Example 3 above, to have a pH within those recited because similar starting materials and similar process steps having similar process conditions have been utilized, hence, would result in a product that would behave in a similar manner.
	Regarding claim 8, Kohlus and Somerville Roberts teach the features as discussed above. In addition, Kohlus teaches the equivalency of alkyl ether sulphate with alkylbenzene sulphonate as anionic surfactants (see col. 6, lines 32-39).  Kohlus and Somerville Roberts, however, fail to specifically disclose alkylbenzene sulphonate, say as in Example 3 above. 
	It would also have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the alkyl ether sulphate with alkylbenzene sulphonate because the substitution of art recognized equivalents as shown by Kohlus is within the level of ordinary skill in the art. In addition, the substitution of one anionic surfactant for another is likely to be obvious when it does no more than yield predictable results.
	Regarding claim 11, Kohlus and Somerville Roberts teach the features as discussed above. In addition, Kohlus teaches other structurants such as polyacrylates or acrylic/maleic copolymers (see col. 3, lines 40-48). 

Considering that Kohlus teaches at least 30 wt% surfactant and from 2 to 25 wt% citric acid, which overlaps those recited, hence, the resulting silica from the reaction of the citric acid and magnesium silicate, would also overlap, the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).
Regarding claim 13, Kohlus and Somerville Roberts teach the features as discussed above. Kohlus and Somerville Roberts, however, fail to disclose the proportions of the water, surfactant, monomeric organic polycarboxylic acid, e.g., citric acid, and silica, after the water-insoluble magnesium silicate salt has reacted with the monomeric organic carboxylic acid in the aqueous mixture.

	Regarding claim 14, Kohlus and Somerville Roberts teach the features as discussed above. In addition, Kohlus teaches that the granular detergent components preferably have a bulk density in the range of from 400 to 800 g/l (see col. 4, lines 5-7). Kohlus and Somerville Roberts, however, fails to specifically disclose a bulk density of less than about 550 g/l.
Considering that Kohlus teaches a bulk density in the range of from 400 to 800 g/l, the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the reference, i.e., 400 to less than about 550g/l, because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).

	 Considering that Kohlus teaches a granule size in the range of from 200 to 1000 micrometers, the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the reference, i.e., about 300 micrometers to about 600 micrometers, because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kohlus and Somerville Roberts as applied to claims 1-9 and 11-15 above, and further in view of Dontula et al. (US 2003/0114347), hereinafter “Dontula.” 
	Kohlus and Somerville Roberts teach the features as discussed above. In addition, Kohlus teaches that other materials like inorganic salts such as sodium sulphate may be present 
	Dontula, an analogous art, teaches the equivalency of sodium sulphate with magnesium sulphate as inorganic salts (see paragraph [0070]). 
	It would also have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the sodium sulphate in the aqueous mixture with magnesium sulphate, thereby resulting in magnesium sulphate in amorphous form after spray drying because the substitution of art recognized equivalents as shown by Dontula is within the level of ordinary skill in the art. In addition, the substitution of one inorganic salt for another is likely to be obvious when it does no more than yield predictable results.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNA M DOUYON whose telephone number is (571)272-1313. The examiner can normally be reached Mondays-Fridays; 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                               /LORNA M DOUYON/                                                                               Primary Examiner, Art Unit 1761